Citation Nr: 0514731	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  91-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
right thigh with a retained foreign body, currently evaluated 
as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He was wounded in action on Okinawa in April 1945. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO), in which entitlement to service 
connection for a low back disability and entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right thigh were denied.  In a March 1993 decision, the 
Board denied the claims.  The veteran thereafter filed a 
timely appeal to the United States Court of Veterans Appeals, 
now known as the United States Court of Appeals for Veterans 
Claims and hereinafter referred to as "the Court".  In 
September 1994, the Court vacated that portion of the Board's 
March 1993 decision wherein these issues were denied.  The 
case was remanded to the Board.

After additional evidentiary development, in August 1995, the 
Board again denied the veteran's claims.  The veteran filed a 
timely appeal to the Court, which, in March 1997, vacated the 
Board's August 1995 decision and remanded the case to the 
Board.  In February 1998, the Board remanded the case for 
additional evidentiary development to comply with the Court's 
Order.  In June 2002, the Board again denied entitlement to 
service connection for a low back disability and to an 
increased disability rating for right thigh shell fragment 
wound residuals.  The veteran thereafter timely appealed to 
the Court, which, by means of an Order issued in September 
2003, vacated the Board's June 2002 decision and again 
remanded the case to the Board for further action.

In May 2004, the Board remanded this case for additional 
development to comply with the Court's Order.  Upon 
completion of the Board's remand instructions, the RO issued 
a supplemental statement of the case (SSOC) to the veteran in 
August 2004 that notified him of the continued denial of the 
requested benefits.  The case has now returned to the Board.

Representation

Correspondence received in September 2001 indicated that the 
Veterans of Foreign Wars of the United States was no longer 
representing the veteran in view of his expressed intention 
to hire a private attorney.  In October 2001, the veteran 
submitted correspondence in which he stated that he was 
representing himself.  The veteran has not since indicated 
that he wishes to be represented.


FINDINGS OF FACT

1.  The competent evidence of record does not relate the 
veteran's low back disorder to an injury or disease incurred 
during his military service, and does not establish that such 
disorder is proximately due to or a result of his service-
connected right thigh disability.

2.  The competent evidence of record shows that the veteran's 
service-connected right thigh shrapnel fragment wound 
residuals are minimal and are currently manifested by 
complaints of pain, with no apparent underlying muscle 
deficit.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred as a result of the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309, 3.310 (2004).

2.  The criteria for an increased disability evaluation for 
the service-connected right thigh shrapnel fragment wound 
residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5315 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder.  He is also seeking entitlement to an 
increased disability rating for his service-connected 
shrapnel wound residuals of the right thigh.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board notes that the Court remanded the Board's June 2002 
decision as to these issues, finding specifically (and 
exclusively) that the Board failed to discuss the requirement 
that VA, in providing notice to the veteran of the 
information and evidence necessary to substantiate his 
claims, must indicate which portion of any such information 
or evidence is to be provided by which party.  See 
Quartuccio, supra.  The Board will now proceed to such 
discussion.

To comply with the VCAA notice requirements, the RO must 
satisfy the following four elements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 1990 rating decision, by the August 1990 
statement of the case (SOC), by the SSOCs in September 1990, 
May 2001, and August 2004, and by decisions and remands of 
the Board in September 1991, March 1993, August 1995, 
February 1998, June 2002, and May 2004 of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  

More significantly, to comply with the Court's September 2003 
Order, a letter was sent to the veteran in May 2004, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  That letter 
explained the elements that must be established in order to 
grant service connection on a direct basis, service 
connection on a secondary basis, and an increased disability 
rating; it described the evidence already received, directing 
the veteran to previous rating decisions, SOCs and SSOCs for 
detailed lists of evidence received; and, it provided a 
description of the evidence still needed to establish those 
elements, i.e., "[s]end us recent (preferably within the 
past twelve months) medical records"; and "[y]ou may give 
us medical evidence from your own doctor discussing the 
relationship between your claimed condition and your service-
connected condition and your doctor's opinion as to whether 
your service-connected condition caused or aggravated 
(accelerated) your claimed condition beyond its normal 
progression."  The Board finds that such notice satisfied 
the first element.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2004 VCAA letter, the RO informed the veteran that the RO 
would get such things as "records held by Federal agencies 
to include your service medical records or other military 
records, and medical records at VA hospitals."  It also 
informed him that "[w]e're making reasonable efforts to help 
you get private records or evidence necessary to support your 
appeal."  And that, "[w]e'll also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your appeal."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The May 2004 letter told the veteran 
to "give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  The veteran was also 
informed of the kinds of evidence that would be beneficial to 
his appeal.  He was informed that he "may submit a statement 
from [his] doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  [He] may also submit 
statement[s] from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
[his] disability has become worse."  He was also informed 
that, "[I]f you have not recently been examined or treated 
by a doctor and you cannot submit other evidence of increased 
disability, you may submit your own statement.  This should 
completely describe your symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by your disability."  The Board finds 
that such notice clearly delineates the responsibilities of 
VA and the veteran and the second and third elements are 
satisfied.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Via the May 2004 letter, the RO 
requested that the veteran "provide us with any evidence or 
information you may have pertaining to your claim"; and 
requested "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This notice clearly and specifically satisfies the fourth 
element.

The Board finds that May 2004 letter properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in June 
1990, well prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
May 2004, the RO readjudicated his claim in an September 2004 
SSOC.  Thus, any VCAA notice deficiency has been rectified.  
Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be 
specifically pled as to timing.  The veteran has pointed to 
no prejudice in this case.  In Mayfield, the timing-of-notice 
error was found to be sufficiently remedied and cured by 
subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As noted above, such notice and opportunity to participate 
have been provided by the RO.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].    

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment and hospital treatment 
records.  The RO also requested and obtained records from the 
Chelsea Soldiers Home, the United States Post Office, and the 
U.S. Public Health Service, identified by the veteran.  The 
veteran was afforded VA examinations in November 1990, 
February 1992, September 1994, March 1995, May 1996 and April 
2001.  The case was also reviewed by an IME in April 1995.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
response to a December 2003 request for additional evidence 
from the Board, the veteran responded that he had nothing 
else to submit.  The veteran responded to the RO's May 2004 
request for additional evidence with a letter received in 
June 2004.  However, that letter did not identify any 
additional evidence.  

In a July 2001 statement in support of his claim (VA Form 21-
4138), the veteran expressed vague and unsupported sentiments 
of bias as to the April 2001 examination was conducted.  He 
stated that VA "used a doctor who you pay and most certainly 
will favor a reply that is satisfying to your side."  As a 
layperson without medical training, the veteran is not 
competent to comment on medical matters such as the adequacy 
of a VA physical examination.  See Espiritu, supra.  The 
Board finds the veteran's unsubstantiated suspicion of bias 
on the part of the examining physician is without merit.  If 
the veteran was displeased with the most recent VA 
examination, he was free to supplement the record with 
additional medical evidence.  He did not do so.  Moreover, 
the veteran has not suggested that his service-connected 
disability has increased in severity since the April 2001 
examination.  Accordingly, the Board can identify no basis on 
which to find that the April 2001 examination is inadequate, 
or that another examination is warranted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  The 
veteran has not requested a BVA hearing, but he was afforded 
a personal hearing before the RO, in September 1990, the 
transcript of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  

The lengthy history of this case has been set forth in the 
Introduction.  Remanding the case to the RO at this juncture 
would accomplish nothing except to further delay resolution 
of this case, which is now well over a decade old. As the 
Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA.  The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue.  The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.

Accordingly, the Board will proceed to decisions on the 
merits.  

The Court's Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board has carefully reviewed the record and believes that 
all concerns expressed in connection with the veteran's 
previous appeals to the Court have been resolved by 
subsequent actions of VA.  The Court's September 2003 Order 
did not identify any substantive defects in the Board's June 
2002 decision.  The sole reason for the Court's remand, as 
stated in the September 2003 Order, was compliance with the 
VCAA duty to notify.  As has been discussed above in great 
detail, the veteran has been informed of the evidence 
necessary to substantiate his claims, and of the respective 
duties of VA and himself with respect to obtaining evidence.  

With respect to any other perceived defects in the June 2002 
Board decision, none were identified.  The Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].

The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  

The veteran has not identified any areas not explored in 
previous Court remands.  The Board is therefore satisfied 
that any and all concerns which have been raised during the 
lengthy procedural history of this case have been rectified.

1.  Entitlement to service connection for a low back 
disability.

The veteran is seeking service connection for a low back 
disability.  He contends that he injured his back in the same 
April 1945 incident in which he sustained shell fragment 
wounds of his right thigh.  He further contends that he has 
experienced back pain from that time forward and that he 
underwent back surgery at the Chelsea Soldiers Home in 1946, 
within one year after he left military service.  

Pertinent Law and Regulations

Service connection - direct incurrence 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection - secondary incurrence

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service injury or disease; and (3) 
medical nexus between the first two.  See Hickson, supra.  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) a current disability; 
(2) a separate service-connected disability; and (3) medical 
nexus between the first two.  See Wallin, 11 Vet. App. at 
512.

It is undisputed that a current low back disability exists.  
The evidence indicates that the veteran currently suffers 
from degenerative disk disease and degenerative joint disease 
of the spine.  This evidence satisfies the first Hickson and 
Wallin elements.  It is also undisputed that the veteran is 
currently service connected for a right thigh disability.  
Wallin element (2) is therefore also satisfied.  

With respect to Hickson element (2), a review of the service 
records leaves no question that the veteran was "engaged in 
combat with the enemy."  In fact, he was injured in combat 
in April 1945, suffering a shrapnel fragment wound to the 
right thigh.  The veteran has alleged that he injured his 
back at the time of the right thigh injury.  

The Board notes that the physical examination conducted at 
that time was negative, except for the presence of a 2 1/2 cm. 
laceration 8 cm. below the groin.  There was no reference to 
any complaints about the back.  His February 1946 separation 
examination was also negative for any complaints concerning 
the back.  The examination of the spine was within normal 
limits.  While there is no indication in the service medical 
records that an injury to the back occurred, and while a 
disability of the low back does not appear to have been 
present at separation, the Board accepts as true the 
veteran's assertion with respect to a back injury, since it 
is consistent with the hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  Hickson element (2) is therefore met.

As set out above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) do not presumptively establish service 
connection for a combat veteran or provide medical nexus 
evidence; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Libertine, 9 Vet. App. at 
524.  The question which must therefore be answered by the 
Board is whether an injury to the veteran's low back in 
service, or the veteran's service-connected right thigh 
disability, resulted in the development of his current low 
back disability.  In approaching this task, the Board is 
aware of the Court's holding in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [in the absence of specific medical 
evidence, the Board may not rely on its own unsubstantiated 
medical opinion].  With respect to this issue, there is ample 
medical evidence of record.  

The Board also notes that in its discussion below, it has 
focused on evidence that is pertinent to the third Hickson 
and Wallin elements.  The record is replete with medical 
evidence covering the almost 60 years since the veteran left 
service, much of which, although relating to the veteran's 
low back and right thigh disabilities, is not pertinent to 
the specific matter of medical nexus.  See Dela Cruz v. 
Principi, 15 Vet.App. 143, 149 (2001) (citing Stadin v. 
Brown, 8 Vet.App. 280, 285-86 (1995) [even though the Board 
did not discuss all the evidence, such was not necessary].

Direct incurrence

With respect to direct incurrence, the question that remains 
to be answered is whether the veteran's current low back 
disability is related to the low back injury presumed to have 
been incurred during service.  

The veteran has contended on a number of recent occasions, to 
various health care providers, VA and the Court, that he has 
experienced back pain since the April 1945 back injury.  For 
example, in May 1991 the veteran reported that he had been 
thrown approximately 20 feet into the air in an explosion in 
1945, resulting in a back injury.  The veteran further 
reported that he had experienced back pain since that time.  

The veteran further contends that he was treated for this 
back disability with surgery at the Chelsea Soldiers Home in 
1946.  In a September 1996 submission to the Court in 
connection with his appeal of the Board's August 1995 
decision, the veteran stated that he was treated in late 1946 
for a back problem by Dr E.G.  He stated that he was rushed 
to the Chelsea Soldiers Home in Chelsea, MA, where, upon 
examination, it was decided to do surgery on his back, at the 
base of the spine [September 1996 "History", page 2].  The 
Board notes that, such a contention, if true, could establish 
service connection under the presumption for certain chronic 
diseases, 38 C.F.R. § 3.309 (a); or could at least establish 
continuity of symptomatology after service, 38 C.F.R. 
§ 3.303(b).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the medical and 
other objective evidence of record appears to contradict the 
veteran on several key points.  

First, with respect to the veteran's account of his injury, 
service medical records show that the right thigh injury 
occurred in springtime, not winter.  The Board takes judicial 
notice that Okinawa, which is known as "the Hawaii of Japan," 
has a subtropical climate with average low temperatures in 
winter of 61 degrees Fahrenheit.  

Second, with respect to his post-service treatment claims, 
the medical evidence of record clearly indicates that the 
veteran had no back complaints until approximately 1961, 
approximately 15 years after he left military service; and 
that objective evidence of a back problem was first 
demonstrated in the early 1970s.  
Consistent with this medical evidence, but inconsistent with 
his September 1996 account, the veteran did not mention back 
problems in a February 1946 application for VA benefits.  The 
Court has held that a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, during a VA examination in 1948, a history of 
a shrapnel wound to the right leg was reported.  However, on 
physical examination, the musculoskeletal system was normal.  
No back problems were reported by the veteran.  The only 
diagnosis was healed gunshot wound, right thigh, with 
retained foreign body.  Findings from a June 1950 VA physical 
examination of the veteran essentially duplicated those of 
the 1948 examination.  The veteran underwent a United States 
Civil Service physical examination in March 1950.  He 
reported the thigh injury; however, he did not report back 
problems, and none were identified by the examining 
physician. 

Third, with respect to the veteran's oft-repeated claim that 
he underwent back surgery at Chelsea Soldiers Home in 1946, 
the objective medical evidence of record clearly indicates 
that the only surgery performed was for a pilonidal cyst, and 
then not until 1953.  "Pilonidal is defined as 'containing 
hair nested in a cyst-used of congenitally anomalous cysts 
in the sacrococcygeal area [region of the sacrum and coccyx] 
that often become infected and discharge through a channel 
near the anus."  Pernorio v. Derwinski, 2 Vet. App. 625, 627 
(1992) [quoting WEBSTERS MEDICAL DESK DICTIONARY 549, 629 
(1986)].  The 1953 records of the Chelsea Soldiers Home 
specifically note that this was the veteran's first 
admission.  

Fourth, the veteran's current contentions to the effect that 
he had significant back problems immediately after leaving 
service are in conflict with his own past statements.  A VA 
examination conducted in June 1963 noted the veteran's 
complaints of back pain, which he indicated had developed 
over the past years after he had stumbled over a curb stone, 
twisting the back.  The World war II injury was not 
mentioned.  In February 1970, the veteran indicated that he 
had strained his back some 12 years before (i.e. in 
approximately 1958, over a decade after he left military 
service).  Again, military service was not mentioned by the 
veteran.  

As noted above, it is the Board's responsibility to assess 
the credibility and the probative value of proffered evidence 
of record in its whole.  See, e.g., Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
this case, the Board places greater weight on the objective 
medical reports, which in essence indicate treatment for a 
pilonidal cyst in 1953 and no references to a low back 
disability until after 1960, than it does on the veteran's 
relatively recent statements to the effect that he underwent 
back surgery in 1946, and that he has complained of back 
symptoms ever since he was discharged.  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  His contemporaneous statements from the 
1940's, 1950's and 1960's do not refer to back problems, and 
the Board places greater reliance on such statements, coupled 
with the medical records dating from that time which are 
consistent therewith, than it does on his more recent 
statements made in connection with his claim for VA benefits.  

In short, the veteran's recent contentions concerning 
continuous back problems after service are far outweighed by 
medical evidence from the 1940s to the early 1960s showing no 
such symptomatology.  See Curry v. Brown, 7 Vet. App. 59 
(1994) [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

Thus, although the Board accepts the veteran's account that 
he injured his back in Okinawa in April 1945 [although it 
does not accept his statement that the ground was frozen], it 
does not accept his account that he experienced back pain 
after service, or that he underwent back surgery at the 
Chelsea Soldiers Home in 1946.  Since the medical evidence 
does not establish that a back disorder was present during 
service or to a compensable degree within one year of the 
veteran's separation from service, or for that matter for 
many years after he left service, service connection on a 
presumptive basis is not warranted, and continuity of 
symptomatology is not shown.  See 38 C.F.R. §§ 3.303 (b), 
3.309 (a) (2004).

Moreover, with respect to continuity of symptomatology, the 
Board notes that in Voerth v. West, 13 Vet. App. 117 (1999), 
the Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  

With respect to medical nexus evidence, this case was 
referred to an independent medical expert (IME) for an 
opinion, which was rendered on April 10, 1995.  
See 38 U.S.C.A. § 7109 (West 2002).  The IME indicated that 
the entire file had been reviewed.  In substance, the IME 
concluded that the veteran's current back disability was 
inconsistent with the reported injury in April 1945.  The IME 
stated that the veteran had a purely degenerative condition 
of lumbar spondylosis involving multiple disc and bone joint 
levels throughout the lumbar spine demonstrably progressive 
over time in late middle years onward and demonstrably absent 
in any form prior to the 1970's and 1980's.  The IME 
concluded that the veteran's reconstruction that his current 
degenerative back condition must have arisen from injury to 
the back when he was "blown out of a hole" in 1945 is not 
consistent with medical knowledge of spine physiology.  
Specifically, a single episode of trauma would produce 
abnormality at one or at most two levels with early symptoms 
and signs [versus the facts here, with multiple level 
involvement and no indication of back pathology for many 
years after service].  The IME indicated that concept that 
remote episode of trauma triggers diffuse degenerative change 
many years later is a common conception of patients but has 
no basis in scientific fact.

The Board finds particularly probative the reference in the 
IME's report to the passage of time without complaint between 
the in-service back injury and the 1960's.  This is borne out 
by the medical evidence from the 1940's and 1950's, which is 
devoid of reference to a back problem.  As noted above, the 
veteran may believe that he was treated for a back problem 
during that time frame; however, the objective medical 
evidence of record indicates only that he was treated in 1953 
for a pilonidal cyst.

There is no competent medical evidence to refute the findings 
of the IME.  A VA examination conducted in March 1995 
included the veteran's report that he had had surgery to his 
back at the Chelsea Soldiers Home in 1946 for a cyst, which 
the doctor reportedly told him was not typical, but was due 
to a blow, which the veteran interpreted as an April 1945 
injury to his low back when he landed on his back after an 
explosion.  The diagnosis was "Postoperative status 
coccygeal area (1946) with removal of pilonidal cyst or 
"traumatized tissue" resulting from explosion in 1945 with 
back injury."  The Board finds that this is simply a 
recitation of the veteran's statements, and as such the Board 
accords it little weight of probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"].  This medical opinion is obviously 
based on the veteran's inaccurate recitation of his medical 
history, including his report of an immediate post-service 
complaint of back pain and back surgery in 1946.  Based as it 
is on a wholly inaccurate self-reported history by the 
veteran, the Board accords it no weight of probative value.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  

As has been discussed above, contrary to the veteran's 
assertions there was in fact no surgery for a pilonidal cyst 
until 1953.  The examiner's opinion that "traumatized 
tissue" due to an explosion in 1945 was removed in 1946 was 
based on a wholly inaccurate premise supplied by the veteran 
himself.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].    

The primary evidence in support of the veteran's claim comes 
from his own contentions to the effect that his back problems 
started with the 1945 explosion.  As indicated above, such 
contentions have at times been transcribed by health care 
providers.  In any event, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Thus, the medical nexus evidence of record is against the 
existence of a relationship between the current back 
disability and the veteran's military service, including any 
injury sustained in combat.  See Libertine, supra.  A 
preponderance of the evidence is against a showing that the 
veteran's low back disorder resulted directly from a disease 
or injury incurred in active service.

Secondary incurrence

The question that remains to be answered with respect to 
secondary incurrence is whether there is a relationship 
between the current low back disability and the veteran's 
service-connected right thigh disability.  

Arguably in the veteran's favor, the Board notes a December 
1962 statement of Dr. J.A.R., who, after examining the 
veteran and noting his in-service right thigh injury, 
commented that "[h]e complains of low back pain with 
numbness and I believe that his present problem might be 
related to this injury and should be reviewed with this in 
mind."    In addition, a May 1991 VA consultation sheet 
refers to "shrapnel injury, right thigh with possible sciatic 
irritation by history."  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996).  As noted above, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin, supra.  Consistent with 
Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch, 15 Vet. App. 362. 

The Board observes that there was no clinical data provided 
with the December 1962 opinion of Dr. J.A.R., nor was the 
reasoning behind the opinion expressed.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  
Moreover, Dr. J.A.R. merely expressed the opinion that the 
veteran's back disability "may" be related to the service-
connected thigh disability.  The May 1991 VA consultation 
sheet is even more vague, and does not appear to medically 
link the thigh injury with the back complaints.  Such 
general, inconclusive statements are to be accorded little 
weight of probative value.  See Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

There are a number of much stronger medical opinions of 
record which conclude that there is no relationship between 
the veteran's current back disability his service-connected 
right thigh disability.  As noted above, the veteran was 
examined by VA in June 1963.  At that time, the examiner, who 
had reviewed the entire record, found no relationship between 
the veteran's complaints of a back ache and the service-
connected shrapnel fragment wounds.  A VA examiner stated in 
February 1992 that there was no relationship between the 
shrapnel fragment wound to the right thigh and his back 
disorder.  

Moreover, in April 1995, this case was thoroughly reviewed by 
the IME, who indicated access to the entire file.  The IME 
specifically found that there was no etiological relationship 
between the current low back disability and the shrapnel 
fragment wound suffered in service. 

In short, the opinion of the IME and the opinions expressed 
in the 1963 and 1992 medical reports are accorded greater 
probative weight than the vague and unsupported  December 
1962 statement of Dr. J.A.R. or the equally vague May 1991 VA 
consultation sheet.    

The veteran has also suggested that his service-connected 
shrapnel fragment wound residuals have aggravated his low 
back condition.  The Court in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) held that a service-connected disability can 
aggravate a non service-connected disability.  It was stated 
that "...when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." 

The medical evidence in this case does not suggest that the 
service-connected shrapnel fragment wound residuals have 
aggravated the veteran's low back condition.  In fact, the VA 
examiner in May 1996 had noted little, if any, increase in 
the veteran's nonservice-connected back disability due to his 
service-connected injury.  This, coupled with the IME 
opinion, which found no relationship between the service-
connected shrapnel fragment wound residuals and the purely 
degenerative process in the low back, argues persuasively 
against a finding of aggravation of a nonservice-connected 
condition by a service-connected disability.  

The veteran has expressed his opinion that there exists a 
relationship between his service-connected right thigh 
disability and his current low back disability.  However, it 
is now well-established that he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu, 2 Vet. App. at 494-95.  

The Board also notes that in his September 1996 statement to 
the Court [page 5], the veteran stated that the November 1990 
VA examiner told him that there was no doubt in his mind that 
his back disorder was related to his war injuries and 
resultant disabilities.  However, while the November 1990 
examiner related the veteran's account of having experienced 
back symptoms since the in-service injury, he did not in fact 
provide a nexus opinion relating the current diagnosis of 
degenerative joint disease to either the in-service injury or 
to the veteran's service-connected right thigh disability.  
The veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's low back 
disorder is proximately due to or a result of a service-
connected disability, nor has it been aggravated thereby.  

Conclusion

As discussed in detail above, the Board has determined that 
the third Hickson/Wallin element, medical nexus, has not been 
met.  The veteran's claim fails on that basis.

In conclusion, for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disorder on both a direct and a secondary basis.  
The benefit sought on appeal is accordingly denied.



2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
right thigh with a retained foreign body, currently evaluated 
as 20 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a shell fragment wound of the 
right thigh, which are currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5315 
(2004).  He essentially contends that the symptomatology 
associated with the disability is more severe than is 
contemplated by the currently assigned rating.  The veteran 
has not requested any specific rating.  Therefore, it is 
presumed that he is seeking the maximum rating available.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.



Revised regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with muscle injuries.  The amendment is effective 
July 3, 1997.  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000).  

Thus, 38 C.F.R. §§ 4.55, 4.56, 4.73 and the applicable 
diagnostic codes have not undergone any substantive changes.  
In nay event, both the former and current criteria will be 
discussed and applied.

Specific schedular criteria

The Board will now list the rating criteria it finds to be 
most appropriate with respect to this issue.  The Board will 
address its reasons and bases for the selection of these 
provisions in the Analysis section below.

(i.)  The former rating criteria  

5315 Group XV Mesial thigh group. (1) Adductor longus; (2) 
adductor brevis; (3) 
adductor magnus; (4) gracilis. (Function: Adduction of the 
hip (1, 2, 3, 4), flexion of hip (1, 2); flexion of knee 
(4)). 

30%  Severe;

20%  Moderately severe;

10%  Moderate;

0%  Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5315 (1996).  

A moderately severe injury of the muscles would be the result 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts or intermuscular cicatrization.  
The objective findings would include entrance and (if 
present) exist scars relatively large and so situated as to 
indicate the track of the missile through important muscle 
groups; indications on deep palpation of moderate loss of 
deep fascia or moderate loss of muscle substance or moderate 
loss of normal firm resistance of the muscles when compared 
to the sound side; and tests of strength and endurance of the 
muscle groups involved (when compared to the sound side) give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).

A severe disability is the result of a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles or explosive effect 
of a high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  The 
objective findings include extensive ragged, depressed and 
adherent scars of the skin so situated as to indicate wide 
damage to muscle groups in the track of the missile; x-rays 
may show minute multiple scattered foreign bodies indicting 
the spread of intermuscular trauma and explosive effect of 
the missile; palpation shows moderate or extensive loss of 
deep fascia or of muscle substance; there are soft or flabby 
muscles in the wound area and the muscles do not swell or 
harden normally in contraction; tests of strength and 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function; in electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present; visible atrophy 
may or may not present; adaptive contraction of opposing 
groups of muscles, if present, indicates severity, as does 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area where bone is 
normally protected by muscle; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

(ii.)  The current schedular criteria

Group XV. Function: Adduction of hip (1, 2, 3, 4); flexion of 
hip (1, 2); flexion of knee (4).  Mesial thigh group: (1) 
Adductor longus; (2) adductor brevis; (3) adductor magnus; 
(4) gracilis 

30%  Severe; 

20%  Moderately Severe;

10%  Moderate; 

0%  Slight.

See 38 C.F.R. 4.73, Diagnostic Code 5315 (2004).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2004).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2004).  



Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, 2 Vet. App. at 629.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The veteran is currently rated on the basis of a muscle 
injury to the thigh, under Diagnostic Code 5315.  The Board 
has considered whether a rating on the basis of scarring 
would be more beneficial to the veteran, or indeed, whether a 
separate rating for scarring is warranted, see 38 C.F.R. § 
4.25 (2004); Esteban v. Brown, 6 Vet. App. 259, 261(1994); 
however, based on the medical evidence of record, to include 
the April 2001 VA examination, the veteran's scar has been 
determined to be barely visible, well-healed, nontender and 
nonadherent; therefore, compensable evaluations under 
Diagnostic Codes 7800 - 7805 are not warranted.  

The Board can identify no basis on which to change the 
diagnostic code currently assigned the veteran's shell 
fragment wound residuals of the right thigh, and the veteran 
has not suggested another diagnostic code.  Accordingly, the 
Board will continue to rate the disability under Diagnostic 
Code 5315.  


Schedular rating

The veteran's service-connected right thigh disability is 
rated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2004).  As discussed above, under both 
the current and former versions of the VA rating schedule a 
20 percent rating is assigned when the disability is 
moderately severe; a 30 percent disability rating is assigned 
when the disability is severe. 

The Board observes in passing that the veteran is currently 
rated as 30 percent disabled by a service-connected right 
knee disorder, which is not at issue here.  Any symptoms 
related to that disability cannot be considered in evaluating 
the service-connected shrapnel fragment wound residuals of 
the right thigh.  See 38 C.F.R. § 4.14 (2004) [the evaluation 
of the same disability under various diagnoses is to be 
avoided].

After carefully reviewing the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent for 
the service-connected shrapnel fragment wound residuals of 
the right thigh is not justified under either the old or the 
new rating criteria.  As set out above, a severe injury 
includes objective findings such as ragged, depressed or 
adherent scars.  The evidence of record, to include the April 
2001 VA examination, noted that the scar was barely visible, 
well-healed, nontender and nonadherent.  While a foreign body 
was present over the proximal femur, there was no indication 
of scattered foreign bodies suggesting intermuscular trauma.  
There was no indication of the loss of deep fascia or muscle 
substance; in fact, the VA examination of April 2001 had 
found no apparent underlying muscle tissue deficits.  

The veteran did lack a slight amount of strength in the right 
quadriceps muscle (4/5) on examination in April 2001, but 
there was no evidence that the muscles did not swell or 
harden normally, nor was there any suggestion that the 
strength tests demonstrated severe impairment of function.  
There was no visible atrophy of MG XV, the muscle group 
involved, nor was there evidence of atrophy of a muscle group 
not in the track of the missile.  As already noted above, 
there was no adhesion of the scar to any bone, nor was there 
any suggestion of induration and atrophy of an entire muscle 
following simple piercing.  

In short, the physical examination findings included a non-
tender scar and X-ray evidence of a retained foreign body, 
without evidence of muscle damage.  The examiner concluded 
that manifestations of the veteran's service-connected right 
thigh disability included some pain in the upper medial 
thigh.  Functional impairment due to pain was described as 
"minimal" and "mild-plus."  The Board believes that the 
examination findings and examiner's characterization is not 
consistent with, or nearly approximates, pathology which is 
representative of a severe muscle injury.

The Board is of course cognizant that the veteran has 
complained of numbness in his right lower extremity.  The 
Board may compensate the veteran only for service-connected 
disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, however, the April 2001 examiner 
ascribed the lower extremity numbness to the veteran's non 
service-connected back disability, not to the service-
connected shell fragment wound residuals.  

As was discussed in connection with the VCAA above, the 
veteran has expressed displeasure with the April 2001 
examination, vaguely alleging bias on the part of the 
examiner.  The Board observes that mere disagreement with the 
results of an examination is not sufficient basis to 
discredit the examination.  The Board must evaluate the 
evidence in light of the entire record.  See 38 U.S.C.A. 
§ 7104 and Madden, supra.   Here, the April 2001 VA 
examination findings appear to be consistent with other 
medical evidence of record, which is also to the effect that 
the veteran's service-connected right thigh disability is not 
severe in nature.  
The February 1992 VA examination resulted in objective 
clinical findings of a well-healed scar and X-ray findings of 
a retained foreign body, which were virtually identical to 
the findings in April 2001.  The February 1992 neurological 
examiner indicated that the veteran's right thigh disability 
was not the source of any neurological deficits, which was 
also the conclusion of the April 2001 examiner.  Moreover, 
the November 1990 examiner ascribed the veteran's right lower 
extremity complaints to his sciatic nerve, not to the thigh.  
Indeed, a review of the veteran's entire medical history 
leads to the conclusion that the complaints of numbness in 
his right lower extremity, which started in the 1980s, have 
been consistently attributed by medical personnel to his low 
back disability.  

As has been discussed above, the veteran has been provided 
with ample opportunity to provide competent medical evidence 
which demonstrates that his service-connected right thigh 
disability is of greater severity than appears in the current 
medical records.  He has failed to do so.

Based on such consistent medical evidence, the Board finds 
that the criteria for a 30 percent rating have not been met.  
The veteran's shell fragment wound most closely approximates 
the criteria for moderately severe muscular disability; as 
explained above a 20 percent rating is warranted in such 
cases.  

De Luca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.

In this case, although there is evidence that the veteran 
experiences pain associated with his service-connected right 
thigh disability, there is no objective evidence of 
significant limited movement or other functional loss 
associated therewith.  As noted above, the April 2001 VA 
examiner described functional impairment due to pain 
"minimal" and "mild-plus."  For these reasons, the Board 
believes that the veteran is adequately compensated for such 
minimal or mild symptomatology with the currently assigned 20 
percent rating and no additional compensation for functional 
loss under 38 C.F.R. § 4.40 is warranted based on the 
objective medical evidence of record. 


Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
thigh shell fragment wound residuals result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) [extraschedular rating criteria].  Although the May 
2001 Supplemental Statement of the Case referred to 38 C.F.R. 
§ 3.321(b) pertaining to extraschedular ratings, the matter 
of an extraschedular rating was not in fact discussed.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his shell fragment wound residuals is in order, he 
may raise this with the RO.

Additional matter

The veteran stated to the Court in September 1996 that he 
should be compensated for "pain and suffering" which he has 
experienced since 1945.  The Board has the greatest respect 
for the sacrifices the veteran made for his country.  The 
Board points out that the veteran has been compensated for 
his service-connected disabilities according to the 
applicable law and regulations.  The Board further observes 
that, like the Court, it "is unable to award such relief.  It 
is not within the Court's power to award such traditional 
tort damages as reimbursement for expenses or compensation 
for 'pain and suffering'."  See Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996). 

Conclusion

In summary, the Board has reviewed the entire record in light 
of both the former and current schedular criteria pertaining 
to rating muscle injuries.  For the reasons expressed above, 
the Board concludes that a schedular evaluation in excess of 
the 20 percent currently assigned is not warranted under 
either the former or current versions of Diagnostic Code 
5315.  A preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the service-connected right thigh shrapnel fragment wound 
residuals.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a low back disorder is denied.

An increased evaluation for the service-connected right thigh 
shrapnel fragment wound residuals is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


